Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Floyd Canfield on 05/11/21, and Yu-Te Chen on 05/14/21.
The application has been amended as follows: 
On paragraph 009, line 1, of the spec, --now U.S. Patent 7934451-- has been added between "A1" and "disposed".  
On paragraph 009, line 3, of the spec, --now U.S. Patent 7934451-- has been added between "2007/0172261" and "is".  
Claim 15: A method of modifying an existing rotating magnetic orienting cylinder or a flatbed magnetic orienting printing unit having one or more first blocks and one or more third blocks comprising a non-spinneable or a spinneable permanent magnet assembly, the method comprising removing the one or more third blocks comprising the non-spinneable the one or more first blocks comprising a1) a holder ; and a2) a winding protection plate disposed on top of the n magnet-wire coils.
Claim 17: The apparatus of claim [[2]] 1, wherein the winding protection plate is a titanium winding protection plate.

Allowable Subject Matter
Claims 1, 3-10, 12-17 are allowed. Applicant’s arguments, see Remarks, filed 05/05/21, with respect to 35 USC 103 rejection have been fully considered and are persuasive.  The 35 USC 103 of claim 1 has been withdrawn. Degott does not have winding protection plate and rotor protection plate as discussed and requires by the claim 1. Further search did not result in any reference that can fairly combine with Degott to teach a winding protection plate on top of n magnet-wire coils and a rotor protection plate below the m permanent magnet poles of the rotor, wherein the rotor protection plate of the second block is disposed on an upper surface of the winding protection plate of the first block.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885.  The examiner can normally be reached on M-F 9:30-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712